DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ amendment of the claims, filed on 02/02/2021, addressing claims 1-5 and 7-8 rejection from the non-final office action (11/16/2020) by amending claims 1 and 3 and cancelling claim 2 is entered and will be addressed below.
The examiner notices Applicants claim 3 incorporated previous claim 1 and the amended claim 1 incorporated cancelled claim 2. 
Election/Restrictions
Claims 9-14 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II, there being no allowable generic or linking claim. 
Claim Interpretations
The previously added limitation “wherein all of the power return lines are directly connected to one common power return line forming a single lead-out line of the multi-zone active-matrix temperature control system“ of claim 1, Applicants are arguing against the supposedly “switches” of ‘072, therefore, it is considered without any other electrical devices between each of the power return lines to the one common power return line.



Note the “temperature control module” of claim 1 is not considered under 112(f) because it is further structurally modified by “a semiconductor switch provided with a gate electrode”.

The “a base for placing a wafer” of claim 8 is one and the same as the “electrostatic chuck” of the parent claim 5, see Applicants’ Specification [0047].
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 20110092072, hereafter ‘072), in view of Yamamoto et al. (US 20160342128, hereafter ‘128), Kinoshita (US 20100062147, hereafter ‘147), and Yamamoto et al. (US 3705420, hereafter ‘420).
‘072 teaches some limitations of:
Claim 1: a semiconductor processing apparatus with multiple independently controllable heater zones. This heating plate comprises a scalable multiplexing layout scheme of the heater zones and the power supply and power return lines. By tuning the power of the heater zones, the temperature profile during processing can be shaped both radially and azimuthally ([0025]), The heater zones in this heating plate are preferably arranged in a defined pattern, for example, a rectangular grid … Each heater 
 	By suitable electrical switching arrangements, it is possible to connect a pair of power supply 201 and power return 202 lines to a power supply (not shown), whereby only the heater zone connected to this pair of lines is turned on ([0029], 3rd sentence, Fig. 2 shows four power supply lines 201 each is a common power supply line to four heater zones 101 in series in the same row. Fig. 2 also shows four power return lines 202 each is a common power return line to four heater zones 101 in series in the same column (the claimed “in the temperature control matrix, each of the temperature control modules in a same row or same column has a first end of its heater serially connected to one of the power return lines that is common to the same row or same column, and each of the temperature control modules in a same row or a same column connects to one of the power supply lines that is common to the same row or same column”);


	‘072 further teaches that any current blocking arrangement such as solid state switches can be used to prevent crosstalk ([0029], last sentence) and depicted in FIG. 8. A low side controller 809 may be a microcontroller unit (MCU) or a higher level device such as a computer (PC) ([0053]). ‘072 also teaches that The power return lines 202 are connected to the heater zones 101 by conductive vias 301 in the electrically insulating layer 304, extending between the first plane 302 and the second plane 303 ([0030], last sentence, 301 is NOT switch location, but a lead wire connection is solid state connection). ‘072 is otherwise silent on the switching arrangements.

	‘072 does not teach the other limitations of:
Claim 1: (1A) a gate driver; 
a gate driving line;

(each of the temperature control modules in a same row or a same column) has its semiconductor switch (serially connects to one of the power supply lines that is common to the same row or same column);
(1B) and, wherein, in the temperature control matrix,
the semiconductor switches in the temperature control modules in the same column are serially connected to a common power supply line of M columns of temperature control modules respectively connect to M power supply lines; the M power supply lines selectively supply power to the temperature control modules in their respective connected columns;
gate electrodes of semiconductor switches of temperature control modules in a same row are serially connected to a common gate driving line; N rows of temperature control modules connect to N gate driving lines; the N gate driving lines are connected with one or more gate drivers, respectively; the gate driver controls the N rows of temperature control modules, respectively.

nd sentence). ‘128 teaches that a preferable example of the switch 13 includes a semiconductor switch such as a field effect transistor (FET) or an insulated gate bipolar transistor (IGBT), or a mechanical switch such as a relay (Fig. 4, [0033], 2nd last sentence). Note FET is a solid-state semiconductor thin film transistor with a gate, a source, and a drain. ‘128 also teaches includes a not-illustrated central processing unit (CPU), an image processing processor (IPP) configured to perform an image process, a read only memory (ROM) configured to store programs necessary for controlling copying and printing out, a random access memory (RAM) necessary for such control, and a non-volatile (NV)-RAM ([0046]).

‘147 is an analogous art in the field of FILM-FORMATION METHOD, METHOD FOR MANUFACTURING ELECTRO-OPTICAL DEVICE, ELECTRO-OPTICAL DEVICE, AND ELECTRONIC APPARATUS (title), particularly a TFT array substrate ([0058], note thin film transistor is a special type of FET). ‘147 teaches that a TFT array substrate 510 of a liquid crystal display device having a gate line 512 and a source line 516, and other examples, as examples of an electro-optical device (Figs. 19-20, [0231]).

‘420 is an analogous art in the field of circulating current minimization scheme for a read-only memory (title), semiconductor switches/triode (as shown in Fig. 8), respective drive lines 17 are individually connected through a series of switches 19 … individual control switches 19 (col. 4, lines 47-57), or solving similar problem of controlling individual control switches of semiconductor switches. ‘420 teaches that common row control line connects the first inputs of all switches in a given row and a common column control line connects the second inputs of all switches in a given column. Thus, any switch may be selected by enabling the row and column control line to which it is connected (col. 9, lines 58-65), To enable the transistor switches 19 in any given row of the matrix, each of the row control lines 47 is also connected through a respective inverter 51 to a different one of the eight outputs of the X decoder 33. When a signal is caused to appear on the output of the decoder corresponding to the selected row of transistor switches 19, it is inverted by the inverter 51 to a level which is operative to turn on the transistor 19 to the base of which it is applied, provided that the transistor is also in a column selected by the signals being applied to the Y decoder 35 (col. 10, lines 37-57), for the purpose of reducing circulating leakage currents in the drive lines (abstract).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have replaced each of the independent controlled switches for each heat zones 101 in Fig. 2 of ‘072 with a solid-state semiconductor switch including gate, as taught by ‘128, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07 and suggested by ‘072 ([0029], last sentence). Furthermore, have adopted gate line for TFT control, as taught by ‘147, as the control line for the imported FET for the heater zones of ‘072, for its suitability with predictable results. Note the control of 

Note it is well-known the triode has one input line, one control line, and one output line that is capable of switch the controlled device (heater) without additional switch (the power return line side does not need another switch. By the way, the control line for each triode is addressed by different control signals). Therefore, “wherein all of the power return lines are directly connected to one common power return line forming a single lead-out line of the multi-zone active-matrix temperature control system“.

The examiner notices that Applicants’ Specification of “a gate driving line 250”, therefore, the four broad black lines 250 are actually interconnected and each semiconductor switch 222 may be a triode and each is addressed by different control signals.


Claim 1B: By rotating Fig. 2 of ‘072 by 90 degree (Fig. 2 is a plan view, the column/row designation can be interchanged, there is no physical rotation), the power supply line 201 connects four heaters zone in a column (the claimed “the semiconductor switches in the temperature control modules in the same column are serially connected to a common power supply line of M columns of temperature control modules respectively connect to M power supply lines; the M power supply lines selectively supply power to the temperature control modules in their respective connected columns”); 
By replacing the switches with the imported FET from ‘128 (the claimed “gate electrodes of semiconductor switches of temperature control modules in a same row are serially connected to a gate driving line; N rows of temperature control modules connect to N gate driving lines; the N gate driving lines are connected with one or more gate drivers, respectively; the gate driver controls the N rows of temperature control modules, respectively”). 

	The combination of ‘072 and ‘128 does not teach the other limitations of:
	Claim 2: (gate electrodes of semiconductor switches of temperature control modules in a same row are serially connected to) a common gate driving line.

‘147 also teaches the portion of the gate line 512 that extends in the Y-axis direction is used as a gate electrode 511 ([0199], 3rd sentence), gate electrodes are incorporated into the portions enclosed by the scan lines 212, ([0086], 2nd last sentence). Therefore, a gate line 512 is common to multiple gate electrodes. It is well-known that the TFT/FET are arranged in two dimensional array and a common gate line control a row of devices.

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted a common/single control line for the imported FET gates/switches from ‘128 of each row heater zones 101 of ‘072, as taught by ‘420, for the purpose of reducing circulating leakage currents in the drive lines, as taught by ‘420 (abstract) and/or for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. A person of ordinary skill in the art would have easily known that convenience and fast response of electrical switches over the mechanical switches.

‘128 further teach the limitation of:
Claim 4: a preferable example of the switch 13 includes a semiconductor switch such as a field effect transistor (FET) or an insulated gate bipolar transistor (IGBT), or a mechanical switch such as a relay  ([0033], 2nd last sentence, FET is a thin 

The combination of ‘072, ‘128, ‘147, and ‘420 further teaches the limitation of:
Claim 3 (besides the claim 1 limitations): By suitable electrical switching arrangements, it is possible to connect a pair of power supply 201 and power return 202 lines to a power supply (not shown) (‘072, [0029], 3rd sentence, i.e., the power supply lines 201 all had to be connected to this single power supply, the claimed “the semiconductor switches of all temperature control modules are connected to one common power supply line”),
By replacing the switches of each heater zones 101 with the imported FET from ‘128 (the claimed “the gate electrode of semiconductor switches in each temperature control module is connected to at least one gate driver; the gate driver control each temperature control module, respectively”).
Claim 5: The substrate support assembly further comprises (a) an ESC having a ceramic layer 103 (electrostatic clamping layer) in which an electrode 102 (e.g. monopolar or bipolar) is embedded to electrostatically clamp a substrate to the surface of the ceramic layer 103 with a DC voltage, (b) a thermal barrier layer 107 (‘072, Fig. 1, [0028], last sentence, the claimed “an electrostatic chuck, an electrostatic adsorption assembly is set in top portion of the electrostatic chuck for fixing a wafer, wherein, the 
Claim 7: the imported FET has to be either inside or outside of the chuck (the claimed “wherein, the gate driver is integrated inside the electrostatic chuck or provided outside of the electrostatic chuck”). 
	Claim 8: FIG. 7A shows a schematic of a plasma processing chamber comprising a chamber 713 in which an upper showerhead electrode 703 and a substrate support assembly 704 are disposed ([0048], the claimed “A plasma processing apparatus, comprising a plasma reaction chamber, a base for placing a wafer is settled at bottom of inner space of the plasma reaction chamber, wherein, the electrostatic chuck according to claim 5 is provided in the base”). 

	In case Applicants argue TFT means something else and that FETs are not “TFT” film transistors, Fig. 8 of ‘420 shows transistors 19 are triodes (the limitation of claim 4).

	Response to Arguments
Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive. 
In regarding to 35 USC 103 rejection of claims 1-5 and 7-8 over Singh ‘072, Yamamoto ‘128, Kinoshita ‘147, and Yamamoto ‘420, Applicants argue that 

This argument is found not persuasive.
The conduit 406 of ‘702 has conductor connected to the leads 405, this conductor is a common return line for all individual power return lines 202.
Applicants are arguing that all the return lines 202 and leads 405 are connected to an empty hole and having an incomplete and non-working circuit.
B) there is no motivation to replace the rectifier 250 of ‘702 because ‘702 teaches switching circuit, see the last paragraph of page 10.
This argument is found not persuasive.
Solid state replaced bulky switch is well-known technology, like electronic switch and vacuum tube being replaced by the semiconductor FET/TFT technology, in computer and in television. Besides miniaturization, the integrated control circuit makes much more powerful control and flexible control.
C) neither ‘072 nor ‘128 teaches a common gate driving line, see the 1st complete paragraph of page 11.
This argument is found not persuasive.
‘147 teaches that the portion of the gate line 512 that extends in the Y-axis direction is used as a gate electrode 511 ([0199], 3rd sentence), gate electrodes are incorporated into the portions enclosed by the scan lines 212, ([0086], 2nd last sentence). Therefore, a gate line 512 is common to multiple gate electrodes. It is well-known that the TFT/FET are arranged in two dimensional array and a common gate line control a row of devices.

D) ‘072 does not disclose a common power supply line despite it teach a power supply, see the bridging paragraph between pages 11 and 1.
This argument is found not persuasive.
‘072 teaches power supply lines 201. Each and every of the supply lines need to be connected to a power supply, therefore, a common power supply line attached to the power supply.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20100320472 a common gate line (Fig. 1 and claim 1) and US 20100084657 (abstract).

US 20120305547 is cited semiconductor switches ([0084]) in control unit of induction heating unit (title). US 20140001841 is cited for the advantage of controllability of semiconductor switches ([0059]). US 6013993 is cited for non-contact and lower wear of semiconductor switches (col. 1, lines 51-65).
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/KEATH T CHEN/Primary Examiner, Art Unit 1716